DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

			Continued Examination under 37 CFR 1.114
2.	Claims 1-12 and 14-15 are pending in this application (17/051,560), as Applicant has filed a Request for Continued Examination (RCE) under 37 CFR 1.114 on 02/28/2022, following the Final Rejection office action dated 12/02/2021, and the Advisory Action dated 02/04/2022.
	Claims 1, 7, 10, 14, and 15 have been amended. 
	Claim 13 has been canceled.
(Please see page 7 of Applicant Arguments/Remarks filed on 01/19/2022)
Applicant's submissions have been entered for consideration in this office action.

Withdrawal of Claim Objections
3. 	Previous Objections to Claims 11-15 are hereby withdrawn as Applicant has either canceled or amended the claims to resolve the noted informalities.  (Please see page 7 of Applicant Arguments/Remarks filed on 01/19/2022)











Examiner’s Amendment
4.  	Following is a complete list of claims amended by Examiner in an Examiner’s Amendment that has been approved by Applicant.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Applicant’s representative George ECKERT (Reg. No: 58,892) via an email to Examiner on 03/16/2022 based on an Examiner-initiated telephone interview held on 03/15/2022, wherein Examiner proposed moving limitations of claim 9 into independent claims 1, 10 and 15 (thereby canceling claim 9) and deleting the term “terminate the application” from the last limitation of independent claims 1, 10 and 15 to avoid confusion, based on Examiner’s review of the application with SPE Wei Zhen, to move the application to allowance.  

Amendments to the Claims:
	This listing of claims will replace all prior versions and listing of the claims in the application.

	Listing of Claims:

1.	(Currently Amended)	A method by an application management service, the method comprising:
receiving a request for a list of available applications; 
generating the list of available applications by retrieving a list of applications included on a whitelist;
transmitting the list of available applications;
receiving a selection of an available application;
generating a package file corresponding to the selected application, the package file indicating that the selected application may be executed; and

wherein the package file includes an identifier corresponding to the installation file, 
wherein the device is to execute the application or display an error message based on whether the package file corresponding to the application is respectively stored or is not stored in a memory of the device,
wherein the package file is generated by a package creator, and
wherein the application installation file is retrieved from an application repository.

2.	(Original)	A method in accordance with the method of claim 1, comprising:
determining that the selected application includes an error when the selected application is removed from the whitelist; and
transmitting, to the device, a request to remove the package file corresponding to the selected application.

3.	(Original)	A method in accordance with the method of claim 2, wherein the request to remove the package file corresponding to the selected application is transmitted automatically upon removal of the selected application from the whitelist. 

4.	(Original)	A method in accordance with the method of claim 2, comprising:
generating a list of devices to which the selected application was previously provided; and
transmitting, to each device on the generated list of devices, the request to remove the package file corresponding to the selected application. 

5.	(Original)	A method in accordance with the method of claim 2, comprising:
receiving a second request for the list of available applications; and
generating the list of available applications based on the whitelist, 
wherein the list of available applications does not include the selected application. 

6.	(Original)	A method in accordance with the method of claim 2, comprising:

generating a second package file corresponding to the selected application; and
transmitting, to the device, the second package file corresponding to the selected application.

7.	(Previously Presented)	A method in accordance with the method of claim 1, 
wherein the package file corresponding to the selected application is generated upon receiving the selection of the application, 
wherein the package file comprises a unique identifier corresponding to at least one of an identifier of the application installation file or a version of the application, and 
wherein the package file comprises at least one of a certification, a signature, or a vendor authorization corresponding to the selected application. 

8.	(Original)	A method in accordance with the method of claim 1, wherein the request for the list of available applications is received from one of a third party application that is remote from the device or an internal application that is local to the device.

9.	(Canceled)	

10.	(Currently Amended)	A device comprising:
a memory;
a user interface;
a package manager to:
receive, from an application management service, an application installation file and a package file corresponding to a selected application, the package file indicating that the selected application may be executed and including an identifier corresponding to the installation file, and
install the application installation file and store the package file in the memory; and
an application controller to:
receive a request to execute the selected application,

if the package file corresponding to the selected application is stored in the memory, execute the application, and
if the package file corresponding to the selected application is not stored in the memory, display an error message on the user interface,
wherein the package file is generated by a package creator, and
wherein the application installation file is retrieved from an application repository.

11.	(Original)	A device in accordance with the device of claim 10, comprising an internal application to:
transmit a request for a list of available applications,
receive the requested list of available applications, and
transmit a selection of an available application.

12.	(Original)	A device in accordance with the device of claim 10, wherein the package manager: 
receives an instruction to remove the package file corresponding to the selected application, and
removes the stored package file from the memory.

13.	(Canceled)	

14. 	(Previously Presented)	A device in accordance with the device of claim 10, 
wherein the package file corresponding to the selected application is generated upon receiving the selection of the application, 
wherein the package file comprises a unique identifier corresponding to at least one of an identifier of the application installation file or a version of the application, and 
wherein the package file comprises at least one of a certification, a signature, or a vendor authorization corresponding to the selected application.


instructions to receive an application installation file and a package file corresponding to a selected application, the package file indicating that the selected application may be executed and including an identifier corresponding to the installation file;
instructions to install the application installation file and store the package file in a memory;
instructions to receive a request to execute the selected application;
instructions to determine if the package file corresponding to the selected application is stored in the memory; 
instructions to, if the package file corresponding to the selected application is stored in the memory, execute the application; and
instructions to, if the package file corresponding to the selected application is not stored in the memory, display an error message,
wherein the package file is generated by a package creator, and
wherein the application installation file is retrieved from an application repository.















Allowable Subject Matter
5.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-8, 10-12, and 14-15 (renumbered 1-13) are allowed.

Statement of Reasons for Allowance
6. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited by independent claim 1.  Specifically, the prior art of record does not fairly suggest the combination of features: "receiving a selection of an available application; generating a package file corresponding to the selected application, the package file indicating that the selected application may be executed; and transmitting, to a device, the package file and an installation file corresponding to the selected application, the package file and the installation file to be stored by the device, wherein the package file includes an identifier corresponding to the installation file,  wherein the device is to execute the application or display an error message based on whether the package file corresponding to the application is respectively stored or is not stored in a memory of the device, wherein the package file is generated by a package creator, and wherein the application installation file is retrieved from an application repository." as specified by claim 1.  These features of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable.  Independent claims 10, and 15 are also allowable for similar reasons. Dependent claims 2-8, 11-12, and 14 being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
7.	Claims 1-8, 10-12, and 14-15 (renumbered 1-13) are allowed.
	Claims 9 and 13 have been canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191